Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 6/10/2022. Claims 1-2, 4-6, 8-13 have been amended and claim 18-19 have been further amended per applicants' request.
Claims 1-7, and 8-13 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to an apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 18-19 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/10/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 14-17 and 20-21 are cancelled and withdrawn from consideration.  
Therefore claims 1-13, and 18-19 are presently pending in the application and have been considered as follows.


Response to Amendments
In light of applicant’s amendments, claim language does not invoke 35 U.S.C. 112, sixth paragraph, and therefore, means plus function language is not intended in claims 1, 8-9, 12-15, 17. 
In light of applicant’s amendments, all previously raised objections and rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian Klock (Reg. No. 36570) on July 1, 2022.
The application has been amended as follows:		
In the Claims:
18.  (Currently Amended)  An image forming apparatus comprising:
	an image forming unit configured to form an image on a sheet;
	an authentication target unit mounted on an exchangeable part of the image forming unit; and
	an authentication unit configured to authenticate the authentication target unit, wherein
	the authentication unit includes:
		a memory and a processor connected to the memory, the processor configured to:
		
		processor 
		control the memory to hold authentication information subjected to the authentication operation by the processor 
		
		processor memory 

19. (Previously Presented) The image forming apparatus according to claim 18, wherein the exchangeable part is a cartridge containing toner.


Allowable Subject Matter
Claims 1-13 and 18-19 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Lee et al. (WO 2014/109416 A1) teaches in an authentication system for a printer and a printer toner, wherein the printer has printer security algorithm and the printer toner has a toner security algorithm, the printer and the toner exchange encrypted information through security algorithms appointed therebetween so as to protect a genuine toner from imitation. A toner security system is provided to which is constructed to support techniques of different levels according to toner quality even for a remanufactured toner instead of a genuine product through the printer and printer toner security algorithms to enable the genuine toner and the quality-controlled remanufactured toner to be used and to protect the printer and toner security algorithms from hacking.. 
Sato et al. (US 2008/0104396 A1) teaches in an authentication method which carries out two-stage authentication operation processing constituted with a first authentication operation processing and a second authentication processing, authentication becomes authorized illegally if the same key as that of the first authentication operation processing is given to the second authentication processing.
[MEANS FOR SOLVING PROBLEMS] Whether the authentication operation processing in action is the first authentication operation processing or the second authentication operation processing is clearly distinguished through judging the number of necessary authentication times and judging what number of the authentication operation processing the one under action is. Further, the values of each authentication intermediate key generated in the two-stage authentication operation processing are compared through a comparing circuit. When the values are identical, the host apparatus judges the authentication between the target apparatus as a failure considering that unlawful authentication processing is executed.
Kojo (US 2016/0124344 A1) teaches an image forming apparatus includes a toner storage member which includes a substrate portion and which supplies a toner, a terminal portion and a determination portion. The substrate portion is one substrate which includes a remaining amount detection portion and a memory. The remaining amount detection portion includes a detection circuit which outputs a voltage corresponding to the remaining amount of toner. The memory stores an output value (empty output value) of the detection circuit when the toner storage member is in an empty state. The determination portion compares the empty output value with the output value of the detection circuit to determine whether or not the toner storage member is in the empty state.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on “acquire authentication information corresponding to the authentication apparatus from a plurality of pieces of authentication information stored in the authentication target device, when the authentication target device is connected to the authentication apparatus;
execute an authentication operation for authentication information acquired by the first acquisition unit; 
control the memory to hold authentication information subjected to the authentication operation by the processor; 
acquire, from the authentication target device, a last piece of authentication information subjected to the authentication operation and held in the authentication target device, among the plurality of pieces of authentication information stored in the authentication target device, when the authentication target device is removed from the authentication apparatus and connected to the authentication apparatus again; and 
	determine whether or not the authentication target device has been exchanged in other authentication target device, based on the last piece of authentication information subjected to the authentication operation and acquired by the processor and authentication information held in the memory”, in combination with all other claim limitations, as it has been recited in independent claims 1, 8 and 18.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                                                                                                                                                                                                                                
/2 July 2022/
/ltd/